Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leo Zucker on 2/5/2021 and 2/10/2021.
The application has been amended as follows: 
Claim 1 is deleted and replaced with what should now read:
-- A laser curtain containment system, comprising: 
a rectangular platform or track constructed and arranged to be suspended above a table on which a source of laser light is to be activated;
 four elongated curtain pockets each of which has an outside wall, an inside wall, and opposite axial end walls, wherein each curtain pocket has a generally U-shaped cross section, and each pocket is constructed and arranged for mounting beneath a corresponding side of the rectangular platform or track so that an open side of each pocket faces downward toward a corresponding side of the table;
 an elongated curtain roller of a certain length mounted for rotation between the axial end walls inside each one of the curtain pockets; 
a laser curtain wound on the curtain roller inside each one of the curtain pockets, wherein each curtain is wide enough to extend over substantially the entire length of the roller between the axial end 
a clutch supported on one of the axial end walls of each curtain pocket for operatively engaging an end of the curtain roller inside each pocket to lower or raise the curtain wound on each roller, wherein the clutch has an associated pulley disposed outside the axial end wall of each pocket on which the clutch is supported;
2Application No. 16/019,476 Art Unit: 3634 Attorney Docket: WEIP-13004-BP a protective cover disposed over the pulley outside the axial end wall of each curtain pocket on which the clutch is supported, wherein the cover has an open bottom end; 
a chain for engaging a circumference of the pulley, wherein the chain passes clearly through the open bottom end of the protective cover; and 
the curtain pockets are mounted beneath the rectangular platform or track to adjoin one another at axial ends of each pocket, so that the chains that engage the pulleys of the curtain pockets are disposed for access outside the axial end walls of the pockets and safely outside of a protected field contained by the curtains when lowered about the table on which a source of laser light is to be activated. --

Claim 6 should read -- A laser curtain containment system according to claim 1, wherein the curtain pockets are positioned on the platform or track so that each curtain descends from the associated pocket by not more than three inches away from a corresponding side of the table.
Claim 7 should read – A laser curtain containment system according to claim 1, wherein each curtain is arranged to unwind from a side of its associated curtain roller which faces the outside wall of each pocket in which the roller is mounted. –



Claims 1, 4-8 and 10-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Although the prior art references of record show some similar features of applicant's claimed invention, the fail to show a laser curtain containment system as claimed. The references teach elongated curtain pockets housing roller curtains, but there is no teaching of the pockets adjoining one another at the axial ends and such that the curtail pulleys are disposed within a cover outside of the axial end walls of the housings as claimed. The examiner can find no proper motivation to combine the references of record to produce applicant's claimed device. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        


/DANIEL P CAHN/Primary Examiner, Art Unit 3634